ON PETITION FOR REHEARING

                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-7525



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


PATRICE BEHANZIN WILSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. W. Earl Britt, Senior
District Judge. (CR-96-34-5-BR, CA-00-229-5-BR)


Submitted:   July 17, 2001                 Decided:   July 30, 2001


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patrice Behanzin Wilson, Appellant Pro Se. Robert Edward Skiver,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Patrice Wilson petitions this Court for rehearing and rehear-

ing en banc on the ground that this Court’s decision in United

States v. Wilson, No. 00-7525 (4th Cir. May 23, 2001), reviewed

matters decided by the district court in an order issued in

September 13, 2000, which the district court later abrogated in an

order entered on December 22, 2000. We grant Wilson’s petition for

rehearing and modify our May 23, 2001, decision to rescind our con-

clusion that the district court properly construed Wilson’s motion

for reconsideration as a motion filed pursuant to 28 U.S.C.A. §

2255 (West Supp. 2000).   Prior to the issuance of our decision, the

district court granted in part Wilson’s motion for reconsideration

on the ground that his Fed. R. Civ. P. 60(b) motion should not have

been construed as a motion under § 2255.   The district court ulti-

mately denied Wilson's Rule 60(b) motion on the ground that Rule

60(b) cannot be used to collaterally attack a criminal judgment.

See United States v. Mosavi, 138 F.3d 1365, 1366 (11th Cir. 1998).

We affirm the district court's construction of Wilson's motion and

the subsequent denial of that motion on the reasoning contained in

the district court's December 22, 2000, order. See Wilson v. United

States, No. 7:96-CR-34-BR1 (E.D.N.C. Dec. 22, 2000).



                                                           AFFIRMED




                                  2